DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andry et al. (US PGPub 2010/0032764, hereinafter referred to as “Andry”, IDS reference).
Andry discloses the semiconductor device as claimed.  See figures 1A-2H and corresponding text, where Andry teaches, pertaining to claim 1, a device, comprising: 
a semiconductor substrate (100) (figure 2H; [0036]) having a first substrate surface (top) and a second substrate surface (bottom); 
(240, 255) on the semiconductor substrate (100), the dielectric having a first dielectric surface (top) and a second dielectric surface (bottom), wherein the second dielectric surface is in direct contact with the first substrate surface; 
a depression (any of 245; labeled in figure 2E) formed in the dielectric; 
an aperture (285; [0036]) extending through at least a portion of the dielectric (240) and at least a portion of the semiconductor substrate (100); and 
a conductive material (255) having a first portion in the depression forming a trace, a second portion in the aperture, and a third portion positioned within the dielectric between the first portion and the second portion, wherein the first portion and the second portion are electrically coupled by the third portion (figure 2A-2H; [0026-0036]).
Andry teaches, pertaining to claim 22, wherein: the depression extends from the first dielectric surface to the second dielectric surface; and the aperture extends from the first dielectric surface to the second substrate surface (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 23, wherein the first, second, and third portions of the conductive material are generally homogeneous (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 24, wherein the aperture extends from the first dielectric surface to the second substrate surface, and wherein the device further comprises: a passivation material formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to the aperture (figure 2A-2H; [0026-0036]). 
pertaining to claim 25, further comprising: a bond site in the opening; and an interconnect component formed on the bond site (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 26, wherein the interconnect component is a conductive pillar (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 27, wherein the interconnect component is a solder ball (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 28, wherein the interconnect component is a redistribution layer (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 29, wherein the bond site is an exposed end of the second portion of the conductive material in the aperture (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 30, wherein the aperture has a depth of at least 50 microns from the first dielectric surface and an aspect ratio of at least 5:1 (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 31, wherein the first, second, and third portions of the conductive material are generally contiguous (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 32, wherein the depression and the aperture are adjacent, wherein the first and third portions of the conductive material do not include a physical boundary between each other, and wherein the second and third portions of the conductive material do not include a physical boundary between each other (figure 2A-2H; [0026-0036]). 
pertaining to claim 33, a semiconductor device, comprising: a semiconductor substrate having a first substrate surface and a second substrate surface; a dielectric on the semiconductor substrate, the dielectric having a first dielectric surface and a second dielectric surface, wherein the second dielectric surface is in contact with the first substrate surface; a depression formed in the dielectric; an aperture extending through the dielectric and at least a portion of the semiconductor substrate; and a conductive material having a first portion at least partially filling the depression and forming a trace, a second portion at least partially filling the aperture, and a third portion positioned within the dielectric between the first portion and the second portion, wherein the first and second portion are electrically coupled by the third portion, and wherein the first, second, and third portions of the conductive material are generally contiguous (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 34, wherein the aperture has a first open end at the first dielectric surface and a second open end at the second substrate surface, and wherein a first cross-sectional area of the aperture at the first open end is generally the same as a second cross-sectional area of the aperture at the second open end (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 35, further comprising: a first passivation layer on the first dielectric surface, wherein the first passivation layer has a first opening generally corresponding to the first open end; and a second passivation layer on the second substrate surface, wherein the second passivation layer has a second opening generally corresponding to the second open end (figure 2A-2H; [0026-0036]). 
pertaining to claim 36, further comprising: a first interconnect component attached to a first surface of the conductive material exposed in the first opening; and a second interconnect component attached to a second surface of the conductive material exposed in the second opening (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 37, wherein the first and third portions of the conductive material are in direct contact and wherein the second and third portions of the conductive material are in direct contact (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 38, a semiconductor wafer, comprising: a substrate having a first substrate surface and a second substrate surface; a dielectric on the semiconductor substrate, the dielectric having a first dielectric surface and a second dielectric surface, wherein the second dielectric surface is in contact with the first substrate surface; a depression formed in the dielectric; an aperture extending through the dielectric and at least a portion of the semiconductor substrate, wherein the aperture and the depression at least partially overlap in a lateral direction; and a conductive material having a first portion in the depression forming a trace, a second portion in the aperture, and a third portion positioned in the dielectric where the aperture and the depression at least partially overlap, wherein the first and second portion are electrically coupled by the third portion (figure 2A-2H; [0026-0036]). 
Andry teaches, pertaining to claim 39, wherein the aperture extends completely through the substrate and has an open end at the second surface of the substrate, and wherein the device further comprises: a passivation material formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to open end of the aperture (figure 2A-2H; [0026-0036]). 
pertaining to claim 40, further comprising: an interconnect component attached to an exposed surface of the second portion of the conductive material at the open end, wherein the exposed surface is a polished conductive material (figure 2A-2H; [0026-0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 27, 2021